J-A17024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD KENNETH SCHADE                     :
                                               :
                       Appellant               :   No. 329 EDA 2022

              Appeal from the Order Entered November 24, 2021
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000681-2014

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD KENNETH SCHADE                     :
                                               :
                       Appellant               :   No. 767 EDA 2022

              Appeal from the Order Entered November 24, 2021
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000917-2014


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 13, 2022

        Appellant Bernard Kenneth Schade appeals pro se from the order

denying his motion to amend his sex offender registration status. Appellant

argues that he is not subject to registration under the Sex Offender


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17024-22



Registration and Notification Act (SORNA II)1 because of the date on which

the offenses were committed. Appellant also challenges the voluntariness of

his guilty plea and the legality of his sentence. We affirm.

        A previous panel of this Court summarized the factual and procedural

history of this matter as follows:

        On July 14, 2014, Appellant entered into a negotiated guilty plea
        to one count of statutory sexual assault and two counts of
        possessing child pornography.[fn1]      The underlying facts of
        Appellant’s first case[, Docket No. 681-2014,] were that, between
        1995 and 1997, he had sexual relations with S.T., a person less
        than sixteen years of age. In the second case, [Docket No. 917-
        2014,] Appellant possessed 1,101 images of child pornography.

              18 Pa.C.S. § 3122.1(a) and 18 Pa.C.S. § 6312(d),
          [fn1]

          respectively.

        In exchange for this plea, the Commonwealth agreed to nolle pros
        the remaining charges on both dockets.

Commonwealth v. Schade, 3679 EDA 2015, 2016 WL 6519102, at *1 (Pa.

Super. filed Nov. 3, 2016) (unpublished mem.) (some formatting altered).

        We add that the information filed at Docket No. 917-2014 alleged that

Appellant possessed child pornography on April 1, 2014.          See Criminal

Information, 917-2014, 5/15/14, at 1. During the guilty plea hearing, the

trial court explained to Appellant that he was pleading guilty to charges at two

different informations and cited both docket numbers.          N.T. Plea Hr’g,

7/14/14, at 7. The Commonwealth stated that the statutory sexual assault

occurred between 1995 and 1997 as part of its summary of the factual basis

____________________________________________


1   42 Pa.C.S. §§ 9799.10-9799.75.

                                           -2-
J-A17024-22



for the plea.2 Id. at 16. However, during the hearing, the Commonwealth

did not specify the date on which Appellant possessed child pornography. Id.

Both the Commonwealth and Appellant’s counsel agreed that because of this

plea, Appellant would be required to register as a Tier III sex offender under

SORNA I. Id. at 14-15.

       A previous panel of this Court summarized the subsequent procedural

history as follows:

       On January 7, 2015, the court held a hearing pursuant to 42
       Pa.C.S. § 9799.24(e) to determine if Appellant met the criteria to
       be classified as a sexually violent predator (SVP) and immediately
       thereafter proceeded to sentencing.         The court found that
       Appellant was an SVP and sentenced him to an aggregate of 54 to
       120 months’ incarceration.[fn3]

               Although Appellant filed a post-sentence motion to
           [fn3]

           modify his sentence, which the court denied on April 15,
           2015, he did not file a direct appeal.

Schade, 2016 WL 6519102, at *1.

       Appellant subsequently filed three PCRA petitions, all of which were

denied.3

____________________________________________


2 In the information, the Commonwealth alleged that this offense occurred
between October 3, 1995 and October 3, 1997. See Criminal Information,
681-2014, 4/23/14, at 1.

3 Appellant filed an initial pro se PCRA petition prior the expiration of the time
in which he could file a direct appeal. Therefore, the trial court dismissed it
as premature. The PCRA court subsequently denied Appellant’s first timely
PCRA petition, and this Court affirmed. See Schade, 2016 WL 6519102, at
*5. Appellant then filed another PCRA petition, which the PCRA court
dismissed as untimely. On appeal, this Court quashed Appellant’s appeal
(Footnote Continued Next Page)


                                           -3-
J-A17024-22



        On April 15, 2021, Appellant filed a motion challenging the validity of

his guilty plea, convictions, and obligation to register under SORNA II.

Specifically, Appellant argued that he had been coerced into pleading guilty

and claimed that his convictions were illegal due to the statute of limitations

and double jeopardy. Appellant also challenged his designation as an SVP and

argued that because he pled guilty to offenses that occurred before December

20, 2012, Subchapter H4 of SORNA II did not apply to him.5

        On August 2, 2021, the trial court issued an order denying Appellant’s

motion in part. Specifically, the trial court denied as untimely any claims that

Appellant could have raised in a PCRA petition. See Trial Ct. Order, 8/2/21,

at 3.    However, the trial court scheduled a hearing to address Appellant’s

SORNA II claims and directed both parties to file memoranda of law.




____________________________________________


because Appellant did not comply with Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018). Commonwealth v. Schade, 2411 EDA 2018, 2019 WL
1976028, at *3 (Pa. Super. filed May 3, 2019) (unpublished mem.).

4   42 Pa.C.S. §§ 9799.10-9799.41.

5 Appellant suggested, in the alternative, that his convictions for possessing
child pornography would subject him to a ten-year registration period under
Subchapter I of SORNA II, 42 Pa.C.S. §§ 9799.51-9799.75, but Appellant also
challenged those convictions on the grounds that the Commonwealth had not
established that the material he possessed constituted child pornography.
Mot. to Update/Correct Reporting Assignment to Subchapter I, 4/15/21, at 2-
4. On appeal, Appellant argues that he does not have to register under SORNA
II at all and does not concede that Subchapter I is applicable to his convictions.


                                           -4-
J-A17024-22



       On November 24, 2021,6 the trial court denied Appellant’s motion to

amend his sex offender registration requirements.

       Appellant filed timely notices of appeal on December 22, 2021.7

Appellant subsequently filed a court-ordered Pa.R.A.P. 1925(b) statement.

The trial court issued a Rule 1925(a) statement adopting the legal analysis set

forth in its November 24, 2021 order. See Trial Ct. Op., 2/7/22, at 1-2.

       Appellant raises the following issues for our review, which we reorder as

follows:

       1. Whether the [trial] court erred as a matter of law when
          recognizing that facts of record establish that the plea entered,
____________________________________________


6 We note that although the order denying Appellant’s motion was time-
stamped and marked on the docket on November 23, 2021, the docket entries
reflect that the trial court served Appellant on November 24, 2021. See
Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super. 2000) (stating
that “[i]n a criminal case, the date of entry of an order is the date the clerk of
courts enters the order on the docket, furnishes a copy of the order to the
parties, and records the time and manner of notice on the docket” (citations
omitted)); see also Pa.R.Crim.P. 114(C)(2)(c); Pa.R.A.P. 108(a)(1), (d)(1).
We have amended the caption accordingly.

7 Appellant filed a separate notice of appeal at each trial court docket pursuant
to Walker and Pa.R.A.P. 341(a). On March 25, 2022, this Court consolidated
the appeals sua sponte pursuant to Pa.R.A.P. 513. Order, 3/25/22.

Additionally, Appellant simultaneously filed a motion for reconsideration along
with his notices of appeal.       The trial court did not expressly grant
reconsideration within thirty days of the entry of its order, therefore, the
motion for reconsideration does not affect our jurisdiction over this appeal.
See Commonwealth v. Moir, 766 A.2d 1253, 1254 (Pa. Super. 2000);
Pa.R.A.P. 1701(b)(3). The trial court issued an order on January 5, 2022,
purporting to deny Appellant’s motion for reconsideration; however, that order
is a nullity because by that date the trial court no longer had jurisdiction to
rule on that motion. See Commonwealth v. Hart, 174 A.3d 660, 663 n.4
(Pa. Super. 2017).

                                           -5-
J-A17024-22


          in [Docket No. 681-2014], is to a crime whose statute of
          limitations expired prior to charging; thereby, the exercise of
          inherent jurisdiction should have been invoked to correct a
          patent miscarriage of justice?

       2. Whether the [trial] court erred in denying specific enforcement
          of the plea agreement in the [Docket No. 917-2014] matter
          where the written factual basis for the plea established dates,
          accepted by the court and the Commonwealth, that preclude
          sexual offender registration, in belated reliance on non-record
          accusatory instruments that were not stipulated to; thereby,
          violating Appellant’s right to benefit from the terms of the plea
          agreement?

       3. Whether the [trial] court erred in refusing to correct the State
          Police’s record, as to the [Docket No. 681-2014] matter, where
          no registration is required under Subchapters H or I?

       4. Whether the [trial] court erred in construing that the
          Legislature anticipated sex offender registration for allegations
          of crimes for which no legal basis exists, and whether such
          registration can be challenged outside of the Post-Conviction
          Relief Act?

Appellant’s Brief at 5-6.8

                                     PCRA Claims

       In his first claim, Appellant argues that his convictions are legal nullities

and his sentences are illegal because, at the time the Commonwealth filed

these charges, they were barred by the applicable statute of limitations.



____________________________________________


8 Appellant repeatedly claims that the trial court did not fully address his issues
in its 1925(a) statement and requests that this Court remand this matter to
the trial court to issue a more responsive supplemental Rule 1925(a) opinion
with findings of fact and conclusions of law. Appellant’s Brief at 23-24, 26-
27, 29-30. For the reasons set forth herein, we conclude that Appellant is not
entitled to relief on his claims, therefore, Appellant’s requests for remand are
moot.


                                           -6-
J-A17024-22



Appellant’s Brief at 25-30. Appellant further alleges that he was coerced to

plead guilty. Id. at 28, 30.

      It is well settled that “[i]ssues that are cognizable under the PCRA must

be raised in a timely PCRA petition . . . .” Commonwealth v. Taylor, 65

A.3d 462, 466 (Pa. Super. 2013) (citation omitted). Generally, “all motions

filed after a judgment of sentence is final are to be construed as PCRA

petitions.” Id.; but see Commonwealth v. Moose, 245 A.3d 1121, 1128

(Pa. Super. 2021) (en banc) (explaining that in Commonwealth v.

Lacombe, 234 A.3d 602 (Pa. 2020), our Supreme Court “emphasized that

petitioners may challenge the application of a sexual offender registration

statute outside the framework of the PCRA”), appeal denied, 268 A.3d 1077

(Pa. 2021). Our Supreme Court has repeatedly stated that the “legality of the

sentence is always subject to review within the PCRA . . .” Commonwealth

v. DiMatteo, 177 A.3d 182, 192 (Pa. 2018) (citations omitted). A claim that

a guilty plea was unlawfully induced also falls within the scope of the PCRA.

See, e.g., Commonwealth v. Oliver, 128 A.3d 1275, 1280 (Pa. Super.

2015) (citing 42 Pa.C.S. § 9543(a)(2)(iii)).

      A PCRA petition, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless the

petitioner pleads and proves one of three statutory exceptions. 42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final for PCRA purposes “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and Supreme Court of Pennsylvania, or at the

                                     -7-
J-A17024-22



expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3). “The

PCRA’s time restrictions are jurisdictional in nature.”    Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (citation omitted). Therefore, the

courts of this Commonwealth do not have jurisdiction over an untimely PCRA

petition. Id. (citation omitted); see also Commonwealth v. Jackson, 30

A.3d 516, 521 (Pa. Super. 2011) (stating that in the absence of a timely filed

PCRA petition, “even if there was an obvious illegality in [the] sentence, the

PCRA court would not have had jurisdiction to consider [the] claim.”).

      Further, it is the PCRA petitioner’s “burden to allege and prove that one

of the timeliness exceptions applies.” Id. at 1094 (citation omitted and some

formatting altered); see also 42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally,

Section 9545(b)(2) requires that any petition attempting to invoke one of

these exceptions must “be filed within one year of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here the trial court explained:

      On April 15, 2021, [Appellant] filed a pro se “motion to
      update/correct reporting assignment to Subchapter I,” properly
      characterized as [Appellant’s] fourth petition for post-conviction
      collateral relief (“petition”) . . .

      On April 20, 2021, this court filed a notice of disposition without a
      hearing (“notice”) pursuant to Pennsylvania Rule of Criminal
      Procedure 907 in which [Appellant] was advised that: (1) his PCRA
      petition was untimely; and (2) he did not satisfy his burden for an
      exception to the timeliness requirement under 42 Pa.C.S.[] §
      9545(b)(1). [Appellant] was afforded twenty (20) days from the
      date of the notice to file a response to the proposed dismissal.

      On May 10, 2021, [Appellant] timely filed an “objection to this
      court’s misconstruction of his motion as an untimely PCRA,”

                                        -8-
J-A17024-22


      (“objection”) arguing . . . [that] he was not raising any claims
      under the PCRA, but rather challenging the collateral
      consequences of his criminal conviction.

                                  *    *    *

      On August 2, 2021, this court filed a notice of disposition without
      hearing and order scheduling hearing on [Appellant’s] challenge
      to collateral consequences of his criminal conviction in which
      [Appellant] was advised that: . . . in accordance with our April 20,
      2021 notice, [Appellant’s] pro se fourth PCRA, and all claims
      cognizable under the PCRA, were denied as untimely . . . .

Trial Ct. Order, 11/24/21, at 3-5 (citations omitted and formatting altered).

      Insofar as Appellant challenges the legality of the sentence and

voluntariness of the plea, those claims are cognizable under the PCRA. See

DiMatteo, 177 A.3d at 192; Oliver, 128 A.3d at 1280.          Therefore, these

claims must be brought in a timely PCRA petition. See Taylor, 65 A.3d at

466. Here, the record reflects that Appellant’s judgment of sentence became

final on May 15, 2015. See 42 Pa.C.S. § 9545(b)(3). Therefore, Appellant’s

instant motion, filed on April 15, 2021, was facially untimely under the PCRA.

Further, Appellant has failed to allege any exception to the PCRA’s one year

time-bar. Therefore, we agree with the trial court that Appellant’s PCRA claims

are untimely. See Albrecht, 994 A.2d at 1093-94; Jackson, 30 A.3d at 521.

Accordingly, Appellant is not entitled to relief on his PCRA claims.




                                      -9-
J-A17024-22



                               SORNA II Registration

       In his remaining claims, Appellant challenges his obligation to register

under SORNA II.9 Appellant’s Brief at 14-21. First, Appellant contends that

the record from the plea hearing established that Appellant’s offenses of

statutory sexual statutory sexual assault at Docket No. 681-2014 and

possessing child pornography at Docket No. 917-2014 occurred between 1995

and 1997. Id. at 14-16, 20, 22. Therefore, Appellant argues that the trial

court erred in ordering him to register under Subchapter H of SORNA II, which

applies to offenses that occurred after December 20, 2012. Id. at 14-16, 23.

Appellant also claims that he is entitled to specific enforcement of his plea

agreement, and he argues that the agreement included a term stating that he

did not have to register under SORNA II. Id. at 17-20.

       Second, Appellant claims that he is not subject to registration under

Subchapter I because statutory sexual assault is not an enumerated offense.




____________________________________________


9 To the extent Appellant argues that he cannot be required to register
because his convictions are nullities, he is not entitled to relief on that claim
for the reasons set forth above concluding that Appellant’s PCRA claims are
time-barred.

                                          - 10 -
J-A17024-22



Id. at 22-23.      Therefore, Appellant concludes that the trial court erred in

denying his request to modify his sex offender registration requirements.10,11

       Initially, as we have discussed, our Supreme Court has held that

petitioners may challenge the application of a sexual offender registration

statute outside the time bar restrictions of the PCRA. See Lacombe, 234

A.3d at 618 (stating that “we decline to find the PCRA, or any other procedural

mechanism, is the exclusive method for challenging sexual offender

registration statutes and we thus conclude the trial court had jurisdiction to

____________________________________________


10 Appellant also claims that the trial court erroneously classified him as an
SVP and that designation violates his constitutional right to reputation.
Appellant’s Brief at 23. Appellant did not include these issues in his Rule
1925(b) statement or in the statement of the questions involved in his brief.
Therefore, these claims are waived. See Pa.R.A.P. 1925(b)(4)(vii) (stating
that “[i]ssues not included in the Statement and/or not raised in accordance
with the provisions of this paragraph (b)(4) are waived”), 2116(a) (stating
that “[n]o question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby”).

11 In the statement of the case portion of his brief, Appellant includes
additional argument attacking the factual basis of his plea to possessing child
pornography, alleging prosecutorial misconduct, asserting ineffective
assistance of PCRA counsel, claiming that the application of SORNA II to him
is unconstitutional, and that the trial court erred in denying his motion.
Appellant’s Brief at 7-10. Our Rules of Appellate Procedure strictly prohibit
argument in a statement of the case. See Pa.R.A.P. 2117(b) (stating “[t]the
statement of the case shall not contain any argument”). Therefore, we will
not consider any claims not presented in the argument section of Appellant’s
brief. As stated above, Appellant impugns the integrity of the prosecutor in
his statement of the case. Our Rules require that the statement of the case
must present a balanced and therefore neutral statement of the facts and
procedural history. See id. (stating “[i]t is the responsibility of appellant to
present in the statement of the case a balanced presentation of the
history of the proceedings and the respective contentions of the parties”
(emphasis added)).

                                          - 11 -
J-A17024-22



consider” the defendant’s petition challenging his registration requirements);

see also Moose, 245 A.3d at 1128. Therefore, to the extent Appellant raises

claims concerning his SORNA II registration requirements, we may review

these issues because they are not subject to the PCRA’s timeliness

requirements. See Lacombe, 234 A.3d at 617-18; cf. 42 Pa.C.S. § 9545(b).

        Appellant’s SORNA II claims concern a review of the relevant statutes,

which raise a question of law. Therefore, our standard of review is de novo,

and our scope of review is plenary. Commonwealth v. Lutz-Morrison, 143

A.3d 891, 894 (Pa. 2016).

        By way of background, we note that in 2011, the Pennsylvania General

Assembly passed former Subchapter H, also referred to as “SORNA I,” to

govern the registration of individuals convicted of certain sexual offenses with

the Pennsylvania State Police. See Act of Dec. 20, 2011, P.L. 446, No. 111 §

12 (eff. Dec. 20, 2012); see also Commonwealth v. Lippincott, 208 A.3d

143, 146 (Pa. Super. 2019) (en banc). SORNA I took effect on December 20,

2012.

        In Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (plurality),

our Supreme Court declared SORNA I unconstitutional because its registration

provisions were punitive and therefore violated the ex post facto clauses of

both the United States and Pennsylvania Constitutions. Commonwealth v.

Butler, 226 A.3d 972, 980-81 (Pa. 2020).           In Lippincott, this Court

concluded that the effective date of a statute was determinative for




                                     - 12 -
J-A17024-22



considering whether SORNA I applied to a defendant. Lippincott, 208 A.3d

at 149.

        In response to Muniz, the General Assembly enacted legislation to

amend SORNA I. See Act of Feb. 21, 2018, P.L. 27, No. 10 (Act 10) and Act

of June 12, 2018, P.L. 1952, No. 29 (Act 29) (collectively, SORNA II). Act 10

amended several provisions of Subchapter H and added Subchapter I. Both

current Subchapter H and Subchapter I require an individual who has been

designated as an SVP to register for life.    See 42 Pa.C.S. §§ 9799.15(d),

9799.55(b)(3). However, the current version of Subchapter H states that it

applies to defendants who commit sexually violent offenses on or after

December 20, 2012. See 42 Pa.C.S. § 9799.12 (defining “sexually violent

offense” for the purposes of Subchapter H).         Under Subchapter H, an

individual’s period of registration begins upon release from incarceration, and

an individual may not be released on parole until the State Police has received

the information required for his initial registration.    See 42 Pa.C.S. §§

9799.15(b)(1)(i)(A), 9799.19(l)(2)(iv).

        Subchapter I is entitled “Continued Registration of Sexual Offenders.”

Subchapter I, in relevant part, states that it applies to defendants who commit

a sexually violent offense on or after April 22, 1996, but before December 20,

2012.     See 42 Pa.C.S. §§ 9799.52, 9799.53 (defining “sexually violent

offense” for the purposes of Subchapter I).      Furthermore, “Subchapter I

contains less stringent reporting requirements than [current] Subchapter




                                     - 13 -
J-A17024-22



H[.]”    Commonwealth v. Alston, 212 A.3d 526, 529 (Pa. Super. 2019)

(citations omitted).

        In the context of guilty pleas, this Court has explained:

        [W]hen a registration scheme is not punitive, it constitutes a
        collateral consequence of a guilty plea. Further, because non-
        punitive registration requirements are not criminal punishment,
        they would not materially alter a negotiated term establishing a
        petitioner’s criminal sentence. Under these circumstances, a
        petitioner must demonstrate that non-registration, or a specific
        term of registration, was part of the negotiated plea. See
        [Commonwealth v. Hainesworth, 82 A.3d 444, 448 (Pa. Super.
        2013) (en banc)] (stating that “the dispositive question is whether
        registration was a term of the bargain struck by the parties”).

Moose, 245 A.3d at 1133 (some citations omitted).

        Additionally, when reviewing a motion to enforce a plea agreement, this

Court has explained:

        In determining whether a particular plea agreement has been
        breached, we look to what the parties to this plea agreement
        reasonably understood to be the terms of the agreement. Such a
        determination is made based on the totality of the surrounding
        circumstances, and any ambiguities in the terms of the plea
        agreement will be construed against the Commonwealth.

Hainesworth, 82 A.3d at 447 (citations omitted and formatting altered.

        Further, this Court has held that when a defendant enters a negotiated

guilty plea stating that the defendant does not have to register as a sex

offender, the defendant is entitled to specific enforcement of that agreement.

Hainesworth, 82 A.3d at 450.

        Here, during the plea hearing, the Commonwealth stated that

Appellant’s plea was “not an agreement or any case contemplated by []

                                      - 14 -
J-A17024-22



Hainesworth whereby a plea agreement was specifically tailored to avoid

registration. This is not the case.” N.T. Plea Hr’g at 15. Further, Appellant’s

counsel agreed that because Appellant was pleading guilty to two counts of

possessing of child pornography, Appellant would be required to register as

a Tier III offender. Id.

      In its Rule 1925(a) opinion, the trial court explained:

      In his [written] guilty plea and colloquy [at Docket Nos. 681-2014
      and 917-2014], [Appellant] indicated “I intend to plead guilty to
      the following criminal offense(s): [at Docket No. 917-2014] . . .
      count I, possess[ing] child pornography . . . [and] count IV
      possess[ing] child pornography.” As stated above, the date fixed
      in the criminal information for the charges [Appellant] pleaded
      guilty to was April 1, 2014. In addition, under section 9 entitled
      “rights I give up by entering a plea of guilty,” [Appellant]
      indicated, “I am convicting myself of the charges to which I am
      pleading guilty, and I will be presumed guilty of those charges
      beyond a reasonable doubt.” Finally, under section 10 entitled,
      “other important consequences of my guilty plea,” [Appellant]
      indicated, “I understand that by pleading guilty I will be convicted
      of crimes[s] and there may be some collateral consequences of
      this criminal conviction.”

      Based on the foregoing, we find [Appellant] knowingly and
      voluntarily pleaded guilty to [possessing] child pornography
      offenses committed on April 1, 2014.       Because [Appellant]
      pleaded guilty to offenses committed after December 20, 2012,
      his classification under SORNA [II] Subchapter H is appropriate
      and his challenge to the collateral consequences of his criminal
      conviction lacks merit.

Trial Ct. Order, 11/24/21, at 8 (citations and footnotes omitted, formatting

altered).

      Based on our review of the record, we conclude that Appellant’s plea

agreement did not contain a negotiated term stating that he was not required


                                     - 15 -
J-A17024-22



to register as a sex offender. Further, there is no indication that Appellant or

the Commonwealth reasonably understood that non-registration was a term

of their agreement. Therefore, to the extent Appellant seeks to avoid sex

offender registration requirements based on his plea agreement, he is not

entitled to relief. See Hainesworth, 82 A.3d at 450.

      With respect to the applicability of SORNA II’s registration requirements,

the record reflects that Appellant pled guilty to offenses charged in two

separate criminal informations and filed under two different dockets. See N.T.

Plea Hr’g at 7. In Docket No. 917-2014, the criminal information stated that

Appellant possessed child pornography on April 1, 2014.          See Criminal

Information, 917-2014, 5/15/14, at 1. In Docket No. 681-2014, the criminal

information stated that Appellant committed statutory sexual assault between

October 3, 1995 and October 3, 1997. See Criminal Information, 681-2014,

4/23/14, at 1.

      Although Appellant’s statutory sexual assault conviction is within the

date range for Subchapter I, statutory sexual assault is not an enumerated

offense.   See 42 Pa.C.S. §§ 9799.52, 9799.53, 9799.55.              Therefore,

Subchapter I does not apply to that conviction. See id.

      However, because Subchapter H applies to enumerated offenses

committed after December 20, 2012, it is applicable to Appellant’s two

convictions for possessing child pornography in April of 2014. See 42 Pa.C.S.

§ 9799.11(c). Under Subchapter H, those two convictions together constitute

a Tier III offense, which requires lifetime registration.   See 42 Pa.C.S. §§

                                     - 16 -
J-A17024-22



9799.14(b)(9) (designating possessing child pornography as a Tier I offense

under Subchapter H), 9799.14(d)(16) (stating that two or more convictions

for Tier I offenses constitute a Tier III offense), 9799.15(a)(3) (requiring

anyone convicted of a Tier III offense to register for life). Furthermore, the

trial court found that Appellant was an SVP, which also requires Appellant to

register for life. See 42 Pa.C.S. § 9799.15(a)(6). Therefore, to the extent

Appellant claims that Subchapter H does not apply to his convictions for

possessing child pornography, he is not entitled to relief. See Lutz-Morrison,

143 A.3d at 894.

       Lastly, to the extent Appellant argues the trial court should correct his

registration and notification requirements regarding his statutory sexual

assault conviction, those requirements will not commence until he is released

from prison.      See 42 Pa.C.S. §§ 9799.15(b)(1)(i)(A), 9799.19(l)(2)(iv).

Appellant is still incarcerated12 and has not made any representations that his

release on parole is imminent. If Appellant wishes to challenge registration

requirements that may apply to him when his release is imminent, he can do

so at that time. See Gregory v. Pennsylvania State Police, 160 A.3d 274,

278 (Pa. Cmwlth. 2017) (holding that action against the state police

challenging SORNA’s application to a prisoner was ripe for disposition when

the prisoner was facing release as soon as a home plan was approved).

Therefore, Appellant is not presently entitled to relief on this claim.
____________________________________________


12A search on http://inmatelocator.cor.pa.gov on August 15, 2022, indicated
that Appellant was still incarcerated on that date.

                                          - 17 -
J-A17024-22



      For these reasons, Appellant is not entitled to relief. Accordingly, we

affirm.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2022




                                   - 18 -